United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD &
INTERMEDIATE MAINTENANCE FACILITY,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0435
Issued: October 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 31, 2021 appellant filed a timely appeal from a January 19, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted August 22, 2019 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 26, 2019 appellant, then a 54-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on August 22, 2019 her left knee collapsed when she was walking to
catch a bus while in the performance of duty. 2 She stopped work on August 23, 2019.3
In an undated attending physician’s report (Form CA-20), an unidentifiable healthcare
provider indicated diagnosed left knee pain as a result of collapsing while walking on
August 22, 2019.
Dr. Christopher R. Becker, Board-certified in emergency medicine, noted on August 22,
2019 that appellant was seen that day in the emergency department and that appellant should
remain off work for at least one week. In an after visit summary report of even date, Dr. Becker
diagnosed acute left knee pain.
In an August 22, 2019 activity prescription form, an unidentifiable healthcare provider
provided a diagnosis with left knee pain and found that she was unable to work.
In an August 22, 2019 work capacity evaluation (Form OWCP-5c), Dr. Marc Suffis,
Board-certified in emergency medicine, diagnosed left knee strain and osteoarthritis.
In an August 27, 2019 Form CA-20, Dr. Suffis diagnosed left knee arthritis and sprain. He
indicated that appellant was walking when she experienced left k nee pain and buckling on
August 22, 2019. Dr. Suffis noted that she had preexisting arthritis and a history of degenerative
meniscus tear. He opined that it was “possible” that appellant’s conditions were caused or
aggravated by her employment activity. In a medical report of even date, Dr. Suffis reiterated
appellant’s history of osteoarthritis and a medial meniscus tear of the right knee. Appellant
reported that her left knee was injured on August 22, 2019 from overuse due to the right knee
injury. Dr. Suffis reviewed x-rays of the left knee, which revealed bone-on-bone medial
compartment osteoarthritis. He diagnosed left knee sprain superimposed upon osteoarthritis.
Dr. Suffis opined that his findings did not support the correlation between appellant’s previous
right knee injury and left knee condition. He further opined that her main problem with the left
knee was arthritis. In another report of even date, Dr. Suffis again noted that appellant believed
that her left knee pain and buckling were correlated to her right knee injury. He conducted a
physical examination and diagnosed left knee strain and exacerbation of the preexisting
osteoarthritis.
In an August 28, 2019 dispensary permit, Dr. Bruce Christen, an occupational medicine
specialist, indicated that appellant injured her left knee on August 22, 2019.

2

The record reflects that appellant has a prior August 13, 2018 traumatic injury claim that OWCP accepted for
right knee strain and medial meniscus tear under OWCP File No. xxxxxx483. OWCP has not administratively
combined the claims.
3

An undated work status report (Form CA-3) from the employing establishment indicated that appellant returned
to full-time modified-duty work with restrictions on September 9, 2019.

2

In a separate August 28, 2019 medical document, Dr. Christen noted that appellant was
injured on August 22, 2019 and provided work restrictions.
OWCP received a notification of personnel action (Standard Form (SF)-50), a painter
apprentice position description, and a portion of a certificate of medical examination pertaining to
the functional requirements and environmental factors involved to perform the duties of a p ainter
apprentice.
In a September 6, 2019 medical report, Dr. Suffis noted that appellant believed that her
previous right knee injury led to her present left knee injury. He opined that there was “no
scientific validity to” appellant’s belief and stated that he could not support it “based on the
standing scientific knowledge.” Dr. Suffis conducted a physical examination, which revealed mild
gait disturbance with a mild limp, and diagnosed advanced osteoarthritis in her left knee and left
knee arthritis with generative meniscal tear. He opined that it would be unlikely that her claim
would be approved for the left knee. Dr. Suffis recommended physical therapy treatment. In a
medical note of even date, he noted that appellant could return to work with restrictions. In a Form
OWCP-5c of even date, Dr. Suffis diagnosed left knee sprain and arthritis and indicated that
appellant was unable to work without restrictions. In a medical document of even date, he again
indicated that appellant was injured on August 22, 2019 and provided work restrictions. Dr. Suffis
noted that she required a splint and crutches.
In an October 31, 2019 medical report, Dr. Suffis noted that appellant continued to
experience pain in her left knee. He indicated that she had a history of degenerative medial
meniscus tear with osteoarthritis. Dr. Suffis noted that although appellant had similar findings on
the right knee, they were administratively under different claims. He reviewed an x-ray studies of
both knees, which revealed medial meniscus tear of the left knee with traumatic osteoarthritis.
On November 27, 2019 appellant presented to Dr. Suffis for a follow-up examination of
her left knee. Dr. Suffis indicated that she suffered from bilateral medial meniscus tears with
arthritis, right knee more severe than left knee. He diagnosed left knee medial meniscus tear with
traumatic osteoarthritis. In a Form OWCP-5c of even date, Dr. Suffis reiterated his diagnosis and
provided work restrictions.
In a December 30, 2019 medical report, Dr. Erin P. Moyer, a Board-certified orthopedic
surgeon, noted that appellant presented with bilateral knee pain from separate injuries she
sustained at work. She noted that appellant sustained her right knee injury on August 6, 2018 and
her left knee injury on August 22, 2019. Dr. Moyer conducted a physical examination and
diagnosed left knee mild osteoarthritis. In a Form OWCP-5c of even date, she diagnosed left knee
arthritis and indicated that appellant could work with restrictions.
In a January 9, 2020 medical report, Dr. Suffis reiterated his diagnoses.
In a November 18, 2020 medical report, Dr. Suffis noted that appellant was previously
diagnosed with left knee medial meniscal tear with traumatic osteoarthritis. He cond ucted a
physical examination and reviewed an October 31, 2019 x-ray of the left knee, which demonstrated
cartilage interval of the left knee of 3.8 mm medial and 5 mm lateral. Dr. Suffis diagnosed left

3

knee osteoarthritis. He noted that appellant’s left knee was worsened from his last evaluation on
January 9, 2020.
On November 30, 2020 appellant filed a notice of recurrence (Form CA-2a) alleging that
she sustained a recurrence of disability on July 20, 2020. She contended that overuse of her left
knee due to her right knee injury led to weakening of the lef t knee after the alleged August 22,
2019 employment incident.
In a December 2, 2020 development letter, OWCP informed appellant of the deficiencies
of her claim, requested additional factual and medical evidence, and provided a factual
questionnaire for her completion. It afforded her 30 days to respond.
In a December 7, 2020 development letter, OWCP informed appellant that additional
evidence was needed to support her claim. It provided an additional factual questionnaire for her
completion. A separate development letter of even date was sent to the employing establishment
requesting information surrounding the circumstances of the alleged injury. OWCP afforded both
parties 30 days to respond.
In an undated response to OWCP’s development questionnaire, the employing
establishment indicated that on the date of injury appellant was leaving work after her shift ended
when she was injured on the employing establishment’s premises.
By decision dated January 19, 2021, OWCP accepted that the August 22, 2019
employment incident occurred, as alleged. However, it denied appellant’s traumatic injury claim
finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed conditions and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7

4

Supra note 1.

5

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
7

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

4

To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 8 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred. 9 The
second component is whether the employment incident caused a personal injury. 10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background. 12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident. 13
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted August 22, 2019 employment incident.
In an August 27, 2019 Form CA-20, Dr. Suffis described the accepted August 22, 2019
employment incident and diagnosed left knee arthritis and sprain. He opined that it was “possible”
that appellant’s conditions were caused or aggravated by the employment activity. However,
Dr. Suffis’ opinion is speculative in nature. The Board has held that medical opinions that are
speculative and equivocal are of diminished probative value. 15 Moreover, although Dr. Suffis
indicated that appellant had a history of preexisting arthritis and degenerative meniscus tear, he
failed to distinguish between the effects of the work-related injury and appellant’s preexisting
conditions. The Board has consistently held that complete medical rationalization is particularly
necessary when there is a preexisting condition involving the same body part, and has required
8

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

11

S.S., supra note 8; Robert G. Morris, 48 ECAB 238 (1996).

12

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Id.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
15

S.O., Docket No. 21-0002 (issued April 29, 2021); H.A., Docket No. 18-1455 (issued August 23, 2019).

5

medical rationale differentiating between the effects of the work-related injury and the preexisting
condition in such cases.16 As such, this report is insufficient to establish appellant’s claim.
In OWCP-5c forms dated August 22 and September 6, 2019, Dr. Suffis diagnosed left knee
strain and osteoarthritis/arthritis and indicated that appellant was unable to return to work without
restrictions. Similarly, on October 31 and November 27, 2019, and January 9, 2020, he diagnosed
left knee medial meniscus tear with traumatic osteoarthritis and, on November 18, 2020 he
diagnosed left knee osteoarthritis. However, Dr. Suffis offered no opinion on causal relationship.
The Board has held that medical evidence that does not offer an opinion regardin g the cause of an
employee’s condition or disability is of no probative value on the issue of causal relationship. 17
Therefore, these reports are also insufficient to establish appellant’s burden of proof.
In a medical report and a Form OWCP-5c dated December 30, 2019, Dr. Moyer noted that
appellant sustained a left knee injury on August 22, 2019 and diagnosed mild left knee
osteoarthritis. However, she did not describe the accepted August 22, 2019 employment incident
in detail or explain the pathophysiological process through which it could have caused appellant’s
diagnosed left knee conditions. The Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how an
employment activity could have caused or aggravated a medical condition. 18 These reports are,
therefore, insufficient to establish causal relationship.
In an August 27, 2019 report, Dr. Suffis conducted a physical examination and diagnosed
knee strain and exacerbation of the preexisting osteoarthritis. He noted that appellant believed that
her left knee injury on August 22, 2019 was correlated to her right knee injury. Dr. Suffis,
however, did not provide his own opinion addressing the cause of the diagnosed conditions. As
previously noted, medical evidence that fails to address causation is of no probative value on that
issue.19 Thus, this report is insufficient to establish causal relationship.
Dr. Suffis, in his medical documents dated September 6, 2019, noted that appellant was
injured on August 22, 2019, found that she could return to work with restrictions, and provided
work restrictions. However, he did not provide a specific diagnosis. The Board has held that a
medical report lacking a firm diagnosis and a rationalized medical opinion regarding causal
relationship is of no probative value. 20 Thus, these documents are also insufficient to establish
causal relationship.

16

Supra note 14; see also J.A., Docket No. 20-1195 (issued February 3, 2021).

17

R.O., Docket No. 20-1243 (issued May 28, 2021); P.B., Docket No. 20-1602 (issued May 26, 2021); L.B., Docket
No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
18

See A.M., Docket No. 19-1394 (issued February 23, 2021); V.D., Docket No. 20-0884 (issued February 12, 2021);
Y.D., Docket No. 16-1896 (issued February 10, 2017).
19

Supra note 17; see also L.G., Docket No. 20-0433 (issued August 6, 2020); S.D., Docket No. 20-0413 (issued
July 28, 2020); S.K., Docket No. 20-0102 (issued June 12, 2020).
20

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

6

In a medical note and an after visit summary report dated August 22, 2019, Dr. Becker,
noted that appellant was seen that day in the emergency department and was diagnosed with left
knee pain. This Board has held that pain is a description of a symptom and not a compensable
medical diagnosis.21 Therefore, these documents are insufficient to establish appellant’s burden
of proof.
In an August 27, 2019 medical report, Dr. Suffis reviewed the x-rays of appellant’s left
knee and diagnosed left knee sprain superimposed upon osteoarthritis. He opined that his findings
did not support the correlation between her right knee injury and left knee condition. Similarly, in
his September 6, 2019 medical report, Dr. Suffis noted that appellant believed that her previous
right knee injury led to her present left knee injury. He opined that, “based on the standing
scientific knowledge,” appellant’s left knee condition was not related to her previous right knee
injury. Dr. Suffis further opined that it would be unlikely that her claim would be approved for
her left knee. The Board has held that medical evidence that negates causal relationship is of no
probative value. 22 For this reason, these reports are insufficient to establish causal relationship.
Dr. Christen’s reports did not contain an opinion on causal relationship. As such, they are
of no probative value and are insufficient to establish appellant’s claim.23
The remaining records are undated and unsigned. The Board has held that reports that are
unsigned or bear an illegible signature lack proper identification and ca nnot be considered
probative medical evidence as the author cannot be identified as a physician. 24 Thus, these medical
documents are also insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishin g a left knee
condition causally related to the accepted August 22, 2019 employment incident, the Board finds
that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted August 22, 2019 employment incident.

21

See K.S., Docket No. 19-1433 (issued April 26, 2021); E.M., Docket No. 20-0678 (issued January 11, 2021);
S.L., Docket No. 19-1536 (issued June 26, 2020).
22

E.T., Docket No. 21-0014 (issued May 20, 2021); C.M., Docket No. 19-1211 (issued August 5, 2020); M.C.,
Docket No. 19-1074 (issued June 12, 2020).
23

See supra note 17.

24

C.M., Docket No. 21-0004 (issued May 24, 2021); T.D., Docket No. 20-0835 (issued February 2, 2021);
Merton J. Sills, 39 ECAB 572, 575 (1988).

7

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

